311 S.W.3d 391 (2010)
STATE of Missouri, Respondent,
v.
Ernesto ESCAMILLA-DIAZ, Appellant.
No. WD 70754.
Missouri Court of Appeals, Western District.
June 8, 2010.
Margaret M. Johnston, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq. and John M. Reeves, Esq., Jefferson City, MO, for respondent.
Before: LISA WHITE HARDWICK, P.J., and JAMES M. SMART, JR. and ALOK AHUJA, JJ.
Appeal from the Circuit Court of Lafayette County, Dennis A. Rolf, Judge.

ORDER
PER CURIAM:
Ernesto Escamilla-Diaz appeals his conviction following a jury trial for possession of a controlled substance with intent to distribute, § 195.211, RSMo, for which he was sentenced to fifteen years' imprisonment. In his single Point Relied On, Escamilla-Diaz claims that the trial court abused its discretion by overruling his objection to evidence that he and an accomplice originally planned to transport 1,500 pounds of marijuana from Kansas City to Kentucky in a semi-truck, conduct for *392 which he was not charged. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).